Citation Nr: 0318256	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  02-07 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel

INTRODUCTION

The veteran served on active duty from September 1950 to 
April 1952.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO denied entitlement to service 
connection for hearing loss, tinnitus, Pacific ear fungus, 
and a broken tooth. 
The veteran presented testimony at a hearing before the 
undersigned in February 2003.  In that hearing he withdrew 
his appeal on the issues of entitlement to service connection 
for Pacific ear fungus and a broken tooth.  Those issues are, 
therefore, no longer within the Board's jurisdiction.  See 
38 C.F.R. § 20.204 (2002).


REMAND

The veteran reported having received treatment for hearing 
loss and tinnitus from the VA Medical Center in San Antonio, 
Texas.  The VA treatment records are deemed to be evidence of 
record, and a determination on the merits of the veteran's 
appeal cannot be made without consideration of that evidence.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The veteran has presented evidence of having current hearing 
loss and tinnitus, and he testified to having experienced 
acoustic trauma in service.  He also reported having 
experienced difficulty hearing and ringing in his ears during 
and since service.  Based on the current state of the record, 
the Board finds that a VA examination and nexus opinion is 
required prior to adjudicating his appeal.  Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to Veterans Benefits Administration (VBA) for the 
following action:

1.  VBA should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hearing loss 
or tinnitus since his separation from 
service.  After securing any necessary 
release, VBA should obtain copies of such 
records that are not in file.  
Specifically, VBA should obtain the 
veteran's treatment records from the VAMC 
in San Antonio, Texas.  If VBA is not 
able to obtain the identified records, 
the claims file should be documented to 
that effect.

2.  VBA should provide the veteran a VA 
audiology examination in order to 
determine whether he has a hearing loss 
disability as defined in 38 C.F.R. 
§ 3.385 and whether any hearing loss 
and/or tinnitus are related to an in-
service disease or injury.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should conduct an 
examination and determine whether the 
veteran has a hearing loss disability as 
defined in 38 C.F.R. § 3.385 and whether 
he has tinnitus.  If either finding is 
positive, the examiner should also 
provide an opinion on whether either 
disorder is related to an in-service 
disease or injury, including acoustic 
trauma.  The examiner should provide the 
rationale for his/her opinion.  The 
report of the examination should be 
asscoaiated with the veteran's VA claims 
folder.
3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the VBA 
should re-adjudicate the issues on 
appeal.  If any benefits sought on appeal 
remain denied, in whole or in part, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


